Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Michael Scates, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition and his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. Scates v. Johns, No. 5:11-hc-02047-D (E.D.N.C. Oct. 26, 2011); 2012 WL 243205 (Jan. 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.